Citation Nr: 1220112	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-27 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability.  

2.  Entitlement to service connection for a bilateral hand disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.  

This matter has been before the Board and remanded for further development on several occasions, including most recently in July 2010.  When the matter was before the Board in July 2010, the issue of service connection for a cervical spine disorder was listed on the title page of the decision.  In a June 2011 rating determination, the Appeals Management Center, acting on behalf on the RO, granted service connection for degenerative disc disease (DDD) of the cervical spine and assigned a 30 percent disability evaluation.  As the full benefit sought on appeal has been granted, this issue is no longer before the Board.  

The requested development with regard to the issues currently remaining on appeal has been accomplished insofar as possible and the matter is now ready for appellate review.  

The Veteran's claim specified a neck (cervical spine) disorder; however, during the course of the appeal, he has asserted he also has a back (lumbar spine) disorder due to service.  See Veteran's August 2011 statement.  Such a claim has not yet been adjudicated by the RO, and the Board does not have jurisdiction to address it.  Therefore, it is referred to the RO.  

Further, in light of the June 2011 grant of service connection for DDD of the cervical spine, the issue of entitlement to a total rating based on individual unemployability (TDIU) has also been raised by the evidence of record.  The Veteran was awarded disability benefits from the Social Security Administration, in part, due to his cervical spine disorder.  Since the RO has not yet considered this claim, it is also referred to the RO.

FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, left hand pain, radiculopathy due to cervical DDD and osteoarthritis; and right hand pain, radiculopathy due to cervical DDD and osteoarthritis, is related to his period of service and/or service-connected cervical spine disorder.

2.  Resolving reasonable doubt in favor of the Veteran, joint pains in the right arm, osteoarthritis right shoulder; and joint pains in the left arm, osteoarthritis of the left shoulder, are related to his period of service and/or service-connected cervical spine disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, left hand pain, radiculopathy due to cervical DDD and osteoarthritis; and right hand pain, radiculopathy due to cervical DDD and osteoarthritis, was incurred in and/or was caused/aggravated by his service-connected cervical spine DDD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

2.  Resolving reasonable doubt in favor of the Veteran, joint pains in the right arm, osteoarthritis right shoulder; and joint pains in the left arm, osteoarthritis of the left shoulder, were incurred in and/or were caused/aggravated by his service-connected cervical spine DDD.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because the Veteran filed his currently appealed claims for service connection prior to the date of the 38 C.F.R. § 3.310 regulation change, whichever version of 38 C.F.R. § 3.310 that is most favorable to the Veteran must be applied in adjudicating the issues of service connection.  The Board finds the former version more favorable to the Veteran.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

At the outset, the Board notes that service connection is currently in effect for DDD of the cervical spine, which has been assigned a 30 percent disability evaluation.  

The Veteran contends while serving as an Infantryman and taking part in combat-related operations during his tours of duty in Vietnam, he was knocked around, thrown out of a helicopter and suffered from a "bomb concussion" which led to a ruptured disk in his neck, causing the cervical spine disorder for which service connection is currently in effect.  The Veteran maintains that his bilateral arm and hand condition, specifically the numbness, uncontrolled shaking and pain in his upper extremities, is due to the degeneration of the disc in his neck. 

With respect to evidence of an in-service incurrence of a disease or injury, the file reflects that the Veteran served two tours of duty in Vietnam, in the course of which he earned numerous awards and decorations, including the Bronze Star Medal with "V" device (for heroism) and the Combat Infantryman Badge. In addition, he was awarded the Air Medal and Bronze Star, with Oak Leaf Cluster, all for meritorious achievement.  In the case of any Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, the relaxed evidentiary burden relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service; as this question requires medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

While the Veteran has provided various stories with respect to the circumstances surrounding how he was injured in service, the Board acknowledges that the Veteran's duties as an Infantryman and participation in combat-related operations may have exposed him to explosions and other events which thereby caused him to suffer injuries, including possible resonations within his brain, or as he termed "bomb concussions." 

In a May 2001 treatment report, the Veteran's private physician J.D., M.D., diagnosed the Veteran as having advanced spondylosis cervical spine with possible early myopathy.  It was his opinion that the advanced spondylosis in the Veteran's cervical spine was related and most likely due to his service in the Vietnam War.  

At the time of an October 2001 VA examination, the Veteran was diagnosed as having uncontrolled shaking of the hands, myelopathy due to severe degenerative disc disease of the cervical spine at multiple levels; left hand pain, radiculopathy due to cervical DDD and osteoarthritis; right hand pain, radiculopathy due to cervical DDD and osteoarthritis; joint pains in the left arm, early osteoarthritis left shoulder; and joint pains in the right arm, early osteoarthritis right shoulder.  

The examiner indicated that the shaking of the hands with tingling and associated pain of the neck and cramping of the hand was related to the DDD of the neck with the associated radiculopathy.  He noted that by history, the majority of symptoms of the upper extremities were due to radiculopathy, the osteoarthritic changes noted were asymptomatic.  The Veteran was noted to have marked limitation of motion of his neck because of the degenerative changes.  The examiner indicated this symptomatology started in 1966 and had progressed.  The examiner reported that one could infer that the pathology actually started in and around the time in 1966.  

In a December 2004 treatment report, Dr. D. diagnosed the Veteran as having status post C4-7 anterior cervical fusion with adjacent segment degeneration and stenosis with associated cervical myelopathy and quadriparesis secondary to cervical myelopathy/cervical myelomalacia.  Dr. D's findings were noted in a January 2006 Social Security Disability decision.

In March 2006, the Board remanded this matter for further development, to include a VA examination, to determine the etiology of any neck, hand, or arm disability.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in May 2007.  After conducting a physical examination of the Veteran's cervical spine, arms and hands and reviewing a November 2006 MRI, the examiner concluded that the Veteran's cervical spine, bilateral arm, and bilateral hand disabilities were less likely as not due to an in-service injury.  The examiner based her opinion on the fact that there was no evidence or documentation of a cervical injury, a back injury, or any medical records during the Veteran's service regarding treatment received for cervical, bilateral arm and/or bilateral hand disabilities.  As noted in the July 2010 remand, the Board finds the rationale underlying the examiner's opinion to be invalid and inadequate given that the Veteran participated in combat operations while serving in Vietnam, and the Board has already acknowledged that the Veteran's lay testimony is sufficient in establishing the occurrence of an in-service injury.  Therefore, the May 2007 VA opinion should not have been based on the fact the Veteran's service treatment records did not show there to be cervical or back injuries or records indicating notations of or treatment received for cervical, bilateral arm and/or bilateral hand disabilities, which was the sole basis underlying the May 2007 examiner's ultimate determination.

A June 2007 EMG/NCS study of the upper extremities revealed findings consistent with a chronic, severe, diffuse motor sensory polyneuropathy with evidence of both axonal dysfunction and demyelination of the peripheral nerves.  It was also indicated that superimposed on the polyneuropathy was evidence of a severe, chronic C5/6 radiculopathy on the left and a chronic C6/7 radiculopathy on the right.  

In July 2010, the Board remanded this matter for additional development, to include a VA examination.  The examiner was requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current cervical spine, bilateral arm, and/or bilateral hand disabilities were due to any in-service injuries, as described by the Veteran, regardless of whether these injuries were shown or documented in the Veteran's service treatment records.  The opinion was to address the likelihood of the following: (a) That any of the current cervical spine, bilateral arm, and/or bilateral hand disabilities currently present resulted from inservice injuries, as described by the Veteran; (b) That any of the current cervical spine, bilateral arm and/or bilateral hand disabilities currently present resulted from injuries or symptoms shown in the service treatment records; such as the trembling in the fingers noted in April 1970 and/or the fracture of the Veteran's left hand noted in September 1978; and (c) That any current bilateral arm and/or hand disability was due to, or a manifestation of, the cervical spine disability; if so identify the related symptomatology. 

In conjunction with the July 2010 Board remand, the Veteran was afforded a VA examination in October 2010.  The examiner noted that the Veteran reported that he began experiencing tingling in his hands while on active duty in 1966.  Physical examination performed at that time revealed that the Veteran's left hand grasp appeared weak and that he also had weakness of the right biceps.  The remaining muscle groups in both upper extremities were 5/5.  The Veteran was noted to be hyperreflexic in the triceps, biceps, and radial areas, bilaterally.  The examiner rendered a diagnosis of status post operative procedures cervical spine with cervical radiculopathy.  

It was the examiner's opinion that the Veteran's current cervical spine condition resulted from the inservice injury described by the Veteran.  It was further his opinion that the bilateral arm and hand disabilities currently present resulted from symptoms and injuries shown in the service treatment records.  It was also his opinion that the bilateral arm and hand disabilities were due to a manifestation of the cervical spine disability.  He noted that all of these opinions were expressed as more likely as not a result of his cervical spine condition.  

At the time of an August 2011 VA examination, the Veteran reported having weakness in his arms and legs.  The examiner noted that the Veteran reported the initial onset of symptoms of hand weakness in February 1970 and recurrent symptoms from 10 years ago.  Physical examination revealed that the Veteran had 4/5 arm strength.  There was atrophy of the intrinsic hand muscles on the right and left side.  Sensory examination showed decreased pinprick sensation in the distal arms on the right and left side.  The examiner rendered diagnoses of cervical and lumbar stenosis.  

In an August 2011 report, Dr. D., indicated that the Veteran had a long history of chronic neck and lower back problems which started while he was on active military.  Dr. D. noted the surgeries that had been performed and indicated that the Veteran continued to have a great deal of weakness in his upper and lower extremities.  He diagnosed the Veteran as having cervical spondylosis, C3 to C7, with associated severe spinal stenosis/cord compression and cervical myelopathy, surgically treated; and quadriparesis secondary to cervical myelopathy/myelomalacia. 

In a January 2012 VA examination opinion/report, the examiner noted that the Veteran was service-connected for degenerative disc disease of the cervical spine.  She indicated that she had been asked if the Veteran had neurological impairment of the bilateral arms and hands due to his cervical spine disability and, that, if so, what were the nerves that were involved.  

The examiner indicated that there was electrodiagnostic evidence of mild to moderate peripheral polyneuropathy and that cervical radiculopathy could not be ruled out due to limited needle examination.  She stated that because cervical radiculopathy could not be ruled out due to limited needle examination, she could not resolve this issue without resort to speculation.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for bilateral arm and hand disorders, it cannot be stated that the preponderance of the evidence is against the claims for bilateral arm and hand disorders.  

The Board notes that the October 2001 VA examiner diagnosed the Veteran as having left hand pain, radiculopathy due to cervical DDD and osteoarthritis; right hand pain, radiculopathy due to cervical DDD and osteoarthritis; joint pains in the left arm, early osteoarthritis left shoulder; and joint pains right arm, early osteoarthritis right shoulder.  He stated that the majority of symptoms of the upper extremities were due to radiculopathy and that the osteoarthritic changes noted were asymptomatic.  The June 2007 EMG/NCS study of the upper extremities revealed findings consistent with a chronic, severe, diffuse motor sensory polyneuropathy with evidence of both axonal dysfunction and demyelination of the peripheral nerves and that superimposed on the polyneuropathy was evidence of a severe, chronic C5/6 radiculopathy on the left and a chronic C6/7 radiculopathy on the right.  Moreover, the July 2010 VA examiner, following examination of the Veteran and a review of the claims folder, indicated that the bilateral arm and hand disabilities which were currently present resulted from symptoms and injuries shown in the service treatment records and also were due to a manifestation of the cervical spine disability.  

While the January 2012 VA examiner indicated that she could not determine if the Veteran had a neurological impairment of the bilateral arms and hands due to his cervical spine disability without resort to speculation, she noted that the cervical radiculopathy could not be ruled out.  Although such an opinion does not result in a positive nexus, it does not provide a basis for a denial of the claim.  

Given the foregoing, the Board finds that the evidence that the Veteran's right and left arm and right and left hand disabilities; namely left hand pain, radiculopathy due to cervical DDD and osteoarthritis; right hand pain, radiculopathy due to cervical DDD and osteoarthritis; joint pains in the right arm, osteoarthritis right shoulder; and joint pains in the left arm, osteoarthritis of the left shoulder, being related to his period of service and/or service-connected cervical spine disorder, is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Therefore, service connection for these disorders is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the Board's favorable decision on the above issues, no further assistance is required to comply with VA's duties to notify and assist. 


ORDER

Service connection for left hand pain, radiculopathy due to cervical DDD and osteoarthritis; and right hand pain, radiculopathy due to cervical DDD and osteoarthritis is granted 

Service connection for joint pains in the right arm, osteoarthritis right shoulder; and joint pains in the left arm, osteoarthritis of the left shoulder, is granted. 




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


